Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-19-00206-CR

                                   Joel ALEJANDREZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. 15-CR-101
                        Honorable Jose Luis Garza, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 28, 2021.


                                              _____________________________
                                              Patricia O. Alvarez, Justice